Case: 19-12250   Date Filed: 01/09/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12250
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:18-cr-20978-UU-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ROBERTO ANTONIO VILLALOBOS-FLORES,
a.k.a. Antonio Villalobos-Flores,
a.k.a. Rafael Uregarte Flores,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 9, 2020)

Before ROSENBAUM, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              Case: 19-12250     Date Filed: 01/09/2020   Page: 2 of 4


      Roberto Villalobos-Flores was sentenced to serve 37 months in prison, at the

low end of the advisory guideline range, after he pled guilty to one count of illegal

reentry after removal, in violation of 8 U.S.C. § 1326(a) and (b)(2). He appeals his

sentence, arguing that it is substantively unreasonable because the district court

placed too much emphasis on his criminal history and gave insufficient weight to

other mitigating factors. After careful review, we affirm.

      We review the substantive reasonableness of a sentence under a deferential

abuse-of-discretion standard. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc); United States v. Nagel, 835 F.3d 1371, 1376 (11th Cir. 2016). The

district court must impose “a sentence sufficient, but not greater than necessary, to

comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to

reflect the seriousness of the crime, promote respect for the law, provide just

punishment, deter criminal conduct, and protect the public from the defendant’s

future criminal conduct. 18 U.S.C. § 3553(a)(2)(A)–(C). The court must also

consider “the nature and circumstances of the offense and the history and

characteristics of the defendant,” among other factors. 18 U.S.C. § 3553(a)(1). The

weight to be assigned to these factors—whether great or slight—is committed to the

sound discretion of the district court, and “we will not reweigh the factors.” United

States v. Johnson, 803 F.3d 610, 620 (11th Cir. 2015).




                                         2
               Case: 19-12250     Date Filed: 01/09/2020    Page: 3 of 4


      “The party challenging a sentence has the burden of showing that the sentence

is unreasonable in light of the entire record, the § 3553(a) factors, and the substantial

deference afforded sentencing courts.” United States v. Rosales-Bruno, 789 F.3d
1249, 1256 (11th Cir. 2015). We may not “set aside a sentence merely because we

would have decided that another one is more appropriate.” See Irey, 612 F.3d at

1191. Rather, “[w]e may set aside a sentence only if we determine, after giving a

full measure of deference to the sentencing judge, that the sentence imposed truly is

unreasonable.” Id. In other words, we will not vacate a sentence unless the party

challenging it convinces us that it lies outside the range of reasonable sentences

dictated by the facts of the case. Id. at 1190.

      Here, Villalobos-Flores has not shown that his 37-month sentence is

substantively unreasonable. The district court properly weighed the § 3553(a)

factors and arrived at a reasonable sentence. Villalobos-Flores claims that the

district court placed undue emphasis on his criminal history while, at the same time,

giving too little weight to the violent conditions he faced in Honduras and the fact

that he was working to provide for his family in the United States. But we cannot

“reweigh the factors” ourselves. Johnson, 803 F.3d at 620. And the court was well

within its discretion to give greater weight to his criminal history, which included

crimes of burglary and escape from jail, and the nature and circumstances of the

offense, which involved Villalobos-Flores’s second conviction for illegal reentry


                                           3
              Case: 19-12250     Date Filed: 01/09/2020   Page: 4 of 4


after removal. The court listened to Villalobos-Flores’s arguments in mitigation at

sentencing but found that the conditions in Honduras and his support for his wife

and stepdaughter did not excuse his conduct in coming to the United States and

“violat[ing] the law repeatedly.” The weight to give the § 3553(a) factors was a

matter for the district court, and we cannot say that the court imposed a sentence

outside the range of reasonable sentences dictated by the facts of the case. See Irey,
612 F.3d at 1190.

      Moreover, the reasonableness of the sentence is supported by the fact that it

was at the lowest point of the guideline range. United States v. Croteau, 819 F.3d
1293, 1309–10 (11th Cir. 2016) (“We do not presume that a sentence falling within

the guidelines range is reasonable, but we ordinarily expect it to be so.”). The

sentence was also well below the statutory maximum of 20 years, which “is another

indicator of reasonableness.” Id.

      For these reasons, the district court did not abuse its discretion by sentencing

Villalobos-Flores to 37 months of imprisonment.

      AFFIRMED.




                                          4